Citation Nr: 1231606	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  07-24 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to an extraschedular rating for a right ankle disability.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1951 to November 1954.  This case was initially before the Board of Veterans' Appeals  (Board) on appeal from a May 2006 rating decision of the Cheyenne, Wyoming Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for a right ankle disability, rated 0 percent, effective October 24, 2005 (the date of claim).  An interim, May 2007, rating decision increased the rating to 10 percent, also effective October 24, 2005.  In August 2009 and again in May 2010, the Board remanded the case for additional development.  A July 2011 Board decision found that a 20 percent, but no higher, schedular rating was warranted for the Veteran's right ankle disability effective from February 16, 2011, and denied a rating in excess of 10 percent for a right ankle disability prior to that date.  The Board in July 2011 also remanded the issue of entitlement to an extraschedular rating for the Veteran's right ankle disability for referral to the Director of Compensation and Pension (Director).  The Director determined that an extraschedular rating was not warranted, and the matter has been returned to the Board. 

In August 2012 written argument the Veteran's representative raised the issues of service connection for a bilateral knee [referred to the RO in the Board's July 2011 remand} and back disabilities as secondary to his service-connected right ankle disability [as well as the potentially downstream issue of entitlement to a total disability rating based on individual unemployability due to such disabilities].   These matters have not been addressed by the Agency of Original Jurisdiction (AOJ), and he Board does not have jurisdiction over them; they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service connected right ankle disability does not present an exceptional or  unusual disability picture and there is no evidence of frequent periods of hospitalization or marked interference with employment due to this disability.   


CONCLUSION OF LAW

An extraschedular rating (in excess of 20%) for the Veteran's right ankle disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This matter involves a downstream issue of entitlement to an extraschedular rating.  Statutory notice has served its purpose, and application is no longer necessary.  The Veteran has been notified of what is needed to establish entitlement to an extraschedular raking, including in the Board's remand, and has had ample opportunity to respond/supplement the record.  

The matter of the schedular rating for the Veteran's right ankle disability was decided by the July 2011 (now final) Board decision.  The Veteran was afforded a VA examination (in February 2011), and all identified pertinent evidence has been secured.  The examination is adequate as the examiner expressed familiarity with the history of the Veteran's disability and noted all findings necessary for a proper determination in the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  To accord justice in the exceptional case where the assigned schedular evaluation is found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.   38 C.F.R. § 3.321(b)(1); see Brambley v. Principi, 17 Vet. App. 20, 23 (2003) (holding that "[e]xtraschedular rating consideration is a component of the appellant's claim for an increased rating").  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court articulated a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

The Board noted in its July 2011 remand that there were complaints by the Veteran of his left ankle "rolling," and insability as well as clinical evidence of mild to moderate ligament laxity on inversion stressing.  The codes for rating ankle disability (Codes 5270-5274) do not contemplate laxity or instability.  Therefore and per step two of the Thun analysis, the case was referred to the Director of Compensation and Pension, who determined that an extraschedular rating was not warranted.  The Director found that as the record did not present an exceptional or unusual disability picture and that there was no evidence of frequent periods of hospitalization or marked interference with employment, an increased evaluation on an extraschedular basis was not warranted.  The Veteran disputes the Director's decision and has continued his appeal in this matter.  

Accordingly, the question remaining before the Board is whether or not the right ankle disability has required frequent  hospitalization or produced marked interference with employability, requiring assignment of an extraschedular rating..  

There is no evidence that the right ankle disability has required any, much less frequent, hospitalization.  Moreover, the record shows that the Veteran retired from the Postal Service in 1989 due to age, and not disability resulting from his right ankle.  See February 2011 VA examination report.  While the report of that examination notes occupational limitations due to the right ankle disability to include decreased mobility, problems with lifting and carrying, and decreased strength, and that the Veteran has limited his activities to those not requiring weight bearing, there is no indication in the record that sedentary employment would be precluded by the right ankle disability, nor has the Veteran so alleged.  Accordingly, the Board concludes that the service connected right ankle disability has not required frequent hospitalization or produced marked interference with employability.  Therefore, an extraschedular rating in excess of 20 percent for the disability is not warranted.   


ORDER

The appeal seeking an extraschedular rating for a right ankle disability is denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


